DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 1/15/21.Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                             Allowable Subject Matter
2. 	Claims 1 – 20 are allowed.
3. 	The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is that the prior art does not anticipate or make obvious the provisions of “the signal processor being configured to process signals received on each of the plurality of receive antennas during a plurality of integration periods, and for each of the plurality of integration periods and for each of the receive antennas to determine at least one measurement corresponding to the first frequency, the measurement corresponding to a magnitude and/or phase of the first frequency as received at the receive antenna during the corresponding integration period” in combination with the other limitations presented in claim 1, “a signal processor operatively connected to the plurality of receive antennas, the signal processor being configured to process signals received on each of the plurality of receive antennas during a plurality of integration periods, and for each of the plurality of integration periods and for each of the receive antennas to determine at least one measurement corresponding to each of the at least one frequency orthogonal signals, the measurement corresponding to a magnitude and/or phase of each of the at least one frequency orthogonal signals as received at the receive antenna during the corresponding integration period” in combination with the other limitations presented in claim 8 and “for each of a plurality of integration periods, a. cause transmission of a signal comprising a different one of a plurality of frequency orthogonal signals on each antenna of a transmit set of the plurality of antennas selected for that integration period, b. sample signals coupled to each antenna of a receive set of the plurality of antennas selected for that integration period; and -5-Appin. No. 16/984,060Atty. Docket No. 577-0-2USc. process the sampled signals to determine at least one measurement corresponding to each of the different ones of the plurality of frequency orthogonal signals transmitted during the integration period, the measurement corresponding to a magnitude and/or phase of each of the different frequency orthogonal signals transmitted during the integration period as received at each antenna of the receive set during the integration period” in combination with the other limitations presented in claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        3/27/21